



COURT OF APPEAL FOR ONTARIO

CITATION: Kazakevicius v. Kazakevicius, 2014 ONCA 429

DATE: 20140526

DOCKET: C58128

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

Janet Kazakevicius

Applicant (Appellant)

and

John Murray Kazakevicius and Christine Elizabeth Kazakevicius


Respondents (Respondents)

Paul S. Pellman and Dana Lue, for the applicant
    (appellant)

Allison Thornton and Scott Scambler, for the respondents
    (respondents)

Heard:  May 23, 2014

On appeal from the judgment of Justice Parayeski of the
    Superior Court of Justice, dated December 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We think this was an appropriate case for summary judgment.

[2]

The appellant argues that the motion judge erred in holding that he did
    not have to determine who was to blame for the dysfunctional relationship
    between the appellant (grandmother) and the respondents (parents) to decide the
    motion.

[3]

In our view, the motion judge properly concluded that the assignment of
    blame would not assist in determining the best interests of the children.  That
    was of course the only question to be determined on the application.

[4]

The motion judges findings at paras. 7-11 were findings that could
    properly be made on this record having regard to the powers of a motion judge
    under Rule 16 of the
Family Law Rules
.  Those findings fully justified
    the dismissal of the application for access.

[5]

The appeal is dismissed.

[6]

Costs to the respondents in the amount of $6,000, inclusive of
    disbursements and relevant taxes.


